     Case 2:20-mj-30205-DUTY ECF No. 1 filed 06/17/20        PageID.1    Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff

v.                                             Case No. 20-30205
                                               Originating No. 2:20-cr-00094


JUSTIN SEAN JOHNSON

       aka TDS
       aka DS,

                Defendant.
_____________________________________/

                         GOVERNMENT’S PETITION
                     FOR TRANSFER OF DEFENDANT TO
                  ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

JUSTIN SEAN JOHNSON, to answer to charges pending in another federal district,

and states:

       1. On June 17, 2020, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the Western District of
Pennsylvania based on an Indictment. Defendant is charged in that district with
violation of 18 U.S.C. 371-Conspiracy, 18 U.S.C. 1343- Wire Fraud, and 18 U.S.C.
1028A (a) (1) and 2 – Aggravated Identity Theft.
   Case 2:20-mj-30205-DUTY ECF No. 1 filed 06/17/20          PageID.2     Page 2 of 2



      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).

      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                MATTHEW J. SCHNEIDER
                                                United States Attorney



                                                s/Barrington Wilkins___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                Barrington.wilkins@usdoj.gov
                                                (313) 226-9621




Dated: June 17, 2020
